DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on May 16, 2021, and any subsequent filings.
Claims 1-14 stand rejected.  Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
The drawings have been amended and the objections withdrawn.
Specification
The specification and drawings have been amended removing the basis for the specification objections.
Claim Objections
Claims 1 and 4-8 have been amended and the objections withdrawn. 
Claim Rejections - 35 USC § 112
Claims 1, 6, 8, and 10-13 have been amended and the rejections withdrawn.
Claim Rejections - 35 USC § 103
Amended Claims 1-14 
Applicant's arguments filed May 16, 2021 have been fully considered but they are not persuasive.
Applicants' arguments are directed towards the amended claims and the newly added limitations regarding lumen diameter.  These arguments are not persuasive for the reasons detailed in the rejection below.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over de los Reyes, et al., U.S. Patent No. 7,384,549 (hereinafter "Reyes").
Applicants' claims are directed towards a device and a method.
Regarding Claims 1-3, 6, and 7, Reyes discloses in a first embodiment a single pass cross flow filtration system for controlling a permeate flux within a permeate channel (C12/L62-C13/L1) comprising a filtration module comprising two or more filtration segments fluidly connected in series (C5/L12-15), each having an upstream side and a downstream side (C5/L15-17); wherein each filtration segment comprises hollow fiber filter membranes (C5/L50-53), and wherein, when in use, the desired permeate flux is controlled by a configuration comprising: a. each filtration segment having a selected length (Fig. 5, item L, C3/L29-35 (note use of length to control flow and thus flux known in the art), C5/L17-22, C18/L58-61); b. the hollow fiber filter membranes of each filtration segment, having a selected lumen diameter (C18/L20-33 (note dimensionless length dependent on selected lumen diameter)); and c. one or more pumps, mounted in the permeate channel (Fig. 4B, item 430, C16/L36-41).
Reyes does not disclose in a first embodiment wherein at least one selected lumen diameter differs from another selected lumen diameter, or provided that the two or more filtration segments are arranged such that for a given filtration segment, having a selected lumen diameter, no filtration segment on the upstream side of the given filtration segment has a selected lumen diameter that is larger.
Regarding Claims 8-10, 12, and 14, Reyes discloses in a first embodiment a method of single pass, cross-flow filtration for controlling a permeate flux within a permeate channel (C12/L62-C13/L1), comprising: a. providing a fluid to be filtered (Fig. 5, item 544, C17/L44-48); providing a filtration module, said filtration module 
Reyes does not disclose in a first embodiment wherein at least one of the selected lumen diameters differs from the others, or provided that the two or more filtration segments are arranged such that for a given filtration segment, having a selected lumen diameter, no filtration segment on the upstream side of the given filtration segment has a selected lumen diameter that is larger.
Reyes discloses in a second embodiment wherein the selected lumen diameter differs from another selected lumen inner diameter (Fig. 8C), and provided that the two or more filtration segments are arranged such that for a given filtration segment, having a selected lumen diameter, no filtration segment on the upstream side of the given filtration segment has a selected lumen diameter that is larger (C21/L20-30 (note changing cross-sectional area, e.g., lumen diameter, between stages), C24/L15-18 (note option of decreasing lumen diameter inherently discloses increasing lumen diameter)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the two embodiments disclosed by Reyes because, according to Reyes, the filtration properties may be varied including inner diameters to maintain filtration performance such as the claimed flux (C20/L30-42, C21/L20-30).
Additional Disclosures Included:  Claims 2, 9: wherein the selected lengths of the two or more filtration segments are from about 12.5 cm to about 800 cm (C3/L29-35 (note known use of varying length to control filtration), C44/Table 4 (note overlapping ranges rendering claimed range obvious)).  Claims 3, 10: wherein the selected lengths of the two or more filtration segments are chosen from about 30.5 cm, about 61 cm, and about 104 cm (C3/L29-35 (note known use of varying length to control filtration), C44/Table 4 (note overlapping ranges rendering claimed range obvious)).  Claims 6, 12: wherein the selected hollow fiber lumen diameters are about 0.1 mm to about 5.0 mm (C14/L24-27  (note overlapping ranges rendering claimed range obvious)).  Claims 7, 14: wherein the hollow fiber filter membranes have pore sizes from about 1 nanometers to about 500 micrometers (C11/L40-46 (note overlapping ranges rendering claimed range obvious)).

Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over de los Reyes, et al., U.S. Patent No. 7,384,549 (hereinafter "Reyes") as applied to Claims 1 (for Claims 4 and 5) and 8 (for Claim 11) above, respectively, and further in view of "GE Cross Flow Filtration Method Handbook" (hereinafter "GE").
Applicants' claim is directed towards a device and a method.
Regarding Claims 4, 5, and 11 Reyes discloses the single pass cross flow filtration system of Claims 1 and 8 except wherein the two or more filtration segments each have a filtration 
GE also relates to cross flow filtration and discloses wherein the filtration segments each have a filtration segment housing diameter, and wherein each filtration segment housing diameter is chosen based on need (Pg50/Table 5.5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to size the diameter of the filter segment disclosed by Reyes from about 0.5 cm to about 26 cm because, according to GE, housing volume based on diameter is a process variable that can be varied depending on need (Pg50/Table 5.5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over de los Reyes, et al., U.S. Patent No. 7,384,549 (hereinafter "Reyes") as applied to Claim 8 above, and further in view of Johnston, et al., U.S. Publication No. 2016/0058863 (hereinafter "Johnston").
Applicants' claim is directed towards a method.
Reyes discloses the method of Claim 8 except wherein the fluid to be filtered comprises a viscosity lowering agent chosen from praline, histidine, lysine, arginine, glutamic acid, betaine, glutamine, asparagine, imidazole, and salts thereof.
Johnston also relates to cross flow diafiltration and discloses wherein the fluid to be filtered comprises a viscosity lowering agent chosen from praline, histidine, lysine, arginine, glutamic acid, betaine, glutamine, asparagine, imidazole, and salts thereof (Pg2/Pr9, Pg14/Pr118, Pg15/Pr129, Pg16/Pr133).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the cross flow diafiltration method disclosed by Reyes with the viscosity lowering agents disclosed by Johnston because, according to Johnston, lowering viscosity improves membrane flux (Pg68/Pr394) and, according to Reyes, increased viscosity can require increased channel diameter to limit the pressure drop (C24/L10-14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779